Citation Nr: 0811746	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  03-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial disability rating greater than 
20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned at a Travel 
Board hearing in December 2003. A transcript of that hearing 
is associated with the claims folder.

The Board remanded the claims in 2004 for additional 
development.  In September 2005, the Board denied the claim 
for service connection for hepatitis C and denied entitlement 
to an initial disability rating greater than 20 percent for 
diabetes mellitus.  The veteran was notified of that decision 
and he appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter the "Court").  

The Court concluded, in a single-member order issued in 
August 2007, that the September 2005 Board decision should be 
vacated and remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court held that the September 2005 Board decision was 
vacated and remanded so that proper VCAA notice could be 
provided to the veteran based on the most recent decisions of 
the Court (decided well after the Board's September 2005 
decision).  

The Court also held that the veteran must be afforded a 
comprehensive VA examination to determine the etiology of his 
hepatitis C, obtaining a medical opinion from a qualified 
expert, or VA must explain adequately why an exam is not 
warranted in light of McLendon (decided after the Board's 
September 2005 decision).  Finally, the Board must review and 
consider all evidence favorable to the veteran prior to 
issuing a decision on the increased ratings claim.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO shall send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R.             § 
3.159(b).  The notice shall include the 
following information:

(a) inform the veteran of any 
information and evidence not of record 
that is necessary to substantiate his 
service connection and increased rating 
claims;
    
(b) inform the veteran of information 
and evidence not of record that VA will 
seek to provide; 
    
(c) inform the veteran information and 
evidence not of record that the veteran 
is expected to provide, and 
specifically ask the veteran to send 
any evidence in his possession that 
pertains to the claim to VA;

(d) explain the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); and

(e) provide corrective notice on his 
increased rating claim consistent with 
the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  In particular, 
he should be advised as follows:

1)  to submit medical or lay 
evidence demonstrating a worsening 
or increase in severity of his 
disabilities and the effect that 
worsening has on his employment 
and daily life; and

2)  notice of the schedular 
criteria for evaluating his 
diabetes mellitus under DC 7913.

2.  The RO shall schedule the veteran for 
a VA examination to address the etiology 
of the hepatitis C.  The claims folder 
must be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to render the etiology of the hepatitis C.  

Following an examination of the veteran 
and a review of his medical records and 
history, the VA examiner should render 
opinions on the following: 

Is it at least as likely as not (50 
percent or more likelihood) that the 
veteran's hepatitis C was incurred during 
the veteran's active service, became 
manifest to a compensable degree within a 
one year period of his discharge from 
service, or is otherwise related to his 
active service from July 1969 to March 
1971?

If the etiology of the hepatitis C is 
attributed to multiple factors/events, the 
examiner should specify which symptoms are 
related to which factors/events (if 
possible, but not required).  

It is requested that the VA examiner 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
hepatitis C (if possible, but not 
required).

If the VA examiner asserts that any 
question cannot be answered due to the 
fact that the question is not his/her area 
or expertise, the RO should schedule the 
appropriate examination, and the report 
should be associated with the claims file.

All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a written 
report.

3. After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



